Citation Nr: 0315308
Decision Date: 07/09/03	Archive Date: 08/07/03

DOCKET NO. 95-32 961A              DATE JUL 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a disorder of the legs and
back due to an undiagnosed illness.

2. Entitlement to service connection for fatigue due to an
undiagnosed illness.

3. Entitlement to service connection for pulmonary disorder due to
an undiagnosed illness.

4. Entitlement to service connection for skin disorder due to an
undiagnosed illness.

5. Entitlement to service connection for blackouts due to an
undiagnosed illness. 

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio

INTRODUCTION

The veteran served on active duty from June 1966 to May 1969, from
July 7-16, 1991 and from September 1991 to March 1992. He served in
Southwest Asia from September 13 to November 7, 1991. This case
comes to the Board of Veterans' Appeals (Board) on appeal of rating
decisions of the Montgomery, Alabama, Regional Office (RO) of the
Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a skin disorder
and blackouts will be addressed in the remand portion of this
decision.

FINDINGS OF FACT

1. A chronic disability manifested by fatigue is due to an
undiagnosed illness resulting from Persian Gulf service.

2. A chronic disorder of the legs and back is not currently
demonstrated.

- 2 -

3. The veteran's respiratory disorder has been diagnosed as
bronchial asthma, chronic bronchitis and COPD and is not of service
origin or related to any incident inservice.

CONCLUSIONS OF LAW

1. A disability manifested by fatigue was incurred during active
duty. 38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.303, 3.317 (2002).

2. A disability of the legs and back was neither incurred in nor
aggravated by service. 38 U.S.C.A. 1110, 1131 (West 2002); 38
C.F.R. 3.303, 3.317 (2002).

3. A pulmonary disability was not incurred in nor aggravated by
service. 38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303, 3.317
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA). See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified at 38 U.S.C. 5100, 5102, 5103, 5103A, 5107). In
substance, the VCAA provides that VA shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate his or her claim for benefits under the laws
administered by VA. In pertinent part, this law redefines the
obligations of VA with respect to the duty to assist. VA issued
regulations to implement the VCAA in August 2001. See 66 Fed. Reg.
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not

- 3 -

previously provided to the Secretary, that is necessary to
substantiate the claim. As part of the notice, VA is to
specifically inform the claimant and the claimant's representative,
if any, of which portion, if any, of the evidence is to be provided
by the claimant and which part, if any, VA will attempt to obtain
on behalf of the claimant.

The record reflects that the veteran and his representative were
provided with a copy of the appealed rating actions, and were
provided a Statement of the Case and Supplemental Statements of the
Case for the issues. In addition, the Board remanded the issues in
December 1998 and July 2001, the latter remand in part to insure
compliance with the VCAA. The veteran was furnished letters that
detailed the provisions of the VCAA in October 2001 and October
2002. These documents provided notification of the information and
medical evidence necessary to substantiate this claim. The veteran
was notified of what evidence the VA would attempt to obtain. See
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has also made reasonable efforts to obtain relevant records
adequately identified by the veteran. The veteran has been afforded
VA examinations during the course of this claim and received a
hearing before the RO. Thus, under the circumstances in this case,
VA has satisfied its duties to notify and assist the veteran, and
adjudication of this appeal poses no risk of prejudice to the
veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
It appears that there is no additional evidence that could or
should be obtained, regardless of which party would responsible for
submitting the evidence. As such, more specific notice is not
indicated.

The veteran is claiming service connection for various
disabilities, which be believes are the result of his service in
the Persian Gulf during 1991. In general, in order to establish
service connection for a claimed disability, the facts, as shown by
the evidence, must demonstrate that a particular disease or injury
resulting in current disability was incurred during active service
or, if preexisting active service, was aggravated therein. 38
U.S.C.A. 1110, 1131. If a condition noted during

- 4 -

service is not shown to be chronic, then generally, a showing of
continuity of symptoms after service is required for service
connection. 38 C.F.R. 3.303(b).

Service connection may also be granted for a chronic disease, i.e.,
organic disease of the nervous system, which is manifested to a
degree of 10 percent disabling within one year following the
veteran's release from active duty. 38 U.S.C.A. 1101, 1112, 1113;
38 C.F.R. 3.307, 3.309.

It is noted that the veteran served in the Southwest Theater of
Operations during the Persian Gulf War. As such, consideration must
be given under regulations applicable to such service.

(a)(1)   Except as provided in paragraph (c) of this section, VA
shall pay compensation to a Persian Gulf veteran who exhibits
objective indications of chronic disability resulting from an
illness or combination of illnesses manifested by one or more signs
or symptoms such as those listed in paragraph (b) of this section,
provided that such disability:

(i)    became manifest either during active military, naval, or air
service in the Southwest Asia theater of operations during the
Persian Gulf War, or to a degree of 10 percent or more not later
than December 31, 2006; and

(ii)   by history, physical examination, and laboratory tests
cannot be attributed to any known clinical diagnosis.

(2)   For purposes of this section, "objective indications of
chronic disability" include both "signs," in the medical sense of
objective evidence perceptible to an examining physician, and
other, non-medical indicators that are capable of independent
verification.

5 -

(3)  For purposes of this section, disabilities that have existed
for 6 months or more and disabilities that exhibit intermittent
episodes of improvement and worsening over a 6-month period will be
considered chronic. The 6-month period of chronicity will be
measured from the earliest date on which the pertinent evidence
establishes that the signs or symptoms of the disability first
became manifest.

(4)  A chronic disability resulting from an undiagnosed illness
referred to in this section shall be rated using evaluation
criteria from part 4 of this chapter for a disease or injury in
which the functions affected, anatomical localization, or
symptomatology are similar.

(5)  A disability referred to in this section shall be considered
service connected for purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this section, signs or
symptoms, which may be, manifestations of undiagnosed illness
include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache (4)
muscle pain (5) joint pain (6) neurologic signs or symptoms (7)
neuropsychological signs or symptoms (8) signs or symptoms
involving the respiratory system (upper or lower) (9) sleep
disturbances (10) gastrointestinal signs or symptoms (11)
cardiovascular signs or symptoms (12) abnormal weight loss (13)
menstrual disorders. 

- 6 -

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an undiagnosed illness
was not incurred during active military, naval, or air service in
the Southwest Asia theater of operations during the Persian Gulf
War; or

(2)  if there is affirmative evidence that an undiagnosed illness
was caused by a supervening condition or event that occurred
between the veteran's most recent departure from active duty in the
Southwest Asia theater of operations during the Persian Gulf War
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness is the
result of the veteran's own willful misconduct or the abuse of
alcohol or drugs.

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran who served on
active military, naval, or air service in the Southwest Asia
Theater of operations during the Persian Gulf War.

(2)  the Southwest Asia Theater of operations includes Iraq,
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red
Sea, and the airspace above these locations. 38 C.F.R. 3.317.

Pulmonary Disorder

The veteran is claiming service connection for a pulmonary
disorder. A review of the service medical records shows no
complaint or manifestation of a disorder of the respiratory system.
VA treatment records, dated in 1993 and 1994 include a reference in
December 1993 to mild obstructive lung disease. On examination by

- 7 -

VA in November 1994, the veteran was diagnosed as having bronchial
asthma. At that time, it was noted that a chest X-ray study
performed in April 1993 showed ill-defined nodular densities in the
right upper lung and that pulmonary function studies has shown
small airway obstructive disease. The diagnosis of bronchial asthma
was also made on examination dated in February 1995. Pulmonary
function testing performed by VA in May 1995 showed mild airflow
obstruction with moderate small airway dysfunction that was most
consistent with chronic bronchitis. On VA examination dated in
August 1997, the diagnosis was chronic obstructive pulmonary
disease (COPD). More recently, on examination by VA in November
2001 and November 2002, the examiner stated that there was no
evidence of any pulmonary disease. VA outpatient records dated in
2001 contain diagnoses of asthma, COPD and Bronchitis.

The Board is satisfied that the medical evidence has confirmed the
diagnosis of a chronic respiratory disorder. As the veteran has a
confirmed diagnosis of a respiratory disease, the regulations
applicable to diseases for undiagnosed illness that may be utilized
to establish service connection for veterans of the Persian Gulf
War are not for application. The fact that the veteran carries a
diagnosis means that be cannot be service connected for a symptom
of an undiagnosed illness. While there may be some question as to
precise diagnosis of the condition it is clear that it is either
bronchial asthma, bronchitis or COPD. Further there is no medical
evidence which related the lung disorders to service. Accordingly,
the Board finds that the preponderance of the evidence is against
the veteran's claim.

Legs and Back

The veteran is claiming service connection for disabilities of the
legs and back, including stiffness In the joints. It is noted that
service medical records do show an isolated complaint of a
musculoskeletal nature in January 1992, when the veteran complained
of sore quadriceps muscles. No further similar manifestations are
noted and there are no complaints of any disability of the back,
knees or ankles.

- 8 -

VA outpatient treatment records through June 1996 do not show
complaints or manifestations of a joint disorder. At his hearing on
appeal in January 1997; however, the veteran did state that be had
complaints of stiffness in both legs and the back. He stated that
be bad constant pain, stiffness and occasional swelling in his
joints. The veteran was afforded an examination to ascertain
whether or not he had a disability of the joints that could be
associated with his service in the Persian Gulf in July 2000. At
that time, there was no objective evidence of painful motion,
edema, effusion, instability, weakness, tenderness, redness, beat,
abnormal movement or guarding of movement. The diagnosis was
arthralgia of the knees and ankles, with no loss of function due to
pain. The examiner rendered an opinion that the veteran's time in
service, in the Persian Gulf, did not adversely affect the knees or
ankles. He continued to receive intermittent treatment at a VA
facility for several problems through 2001. In March and September
2000 he reported pain in his knees and elbows. A VA examination in
November 2001 showed no pertinent complaint or finding.

In November 2002 the VA examiner in an addendum stated that the
prior the examination of the musculoskeletal system in November
2001 was entirely negative. There was no evidence of any muscle
loss or muscle weakness and no muscle pain.

To summarize, the veteran has complaints of musculoskeletal pain
that he relates to his service in the Persian Gulf. However, the
most recent VA examination showed no disability of the back and
legs. As there is no medical evidence showing that the veteran
currently has a disorder back or legs, the claim must be denied.

Fatigue

The veteran is seeking service connection for a disability
manifested by fatigue. At his hearing on appeal in January 1997, he
stated that he had been fatigued since his service in the Persian
Gulf Review of the service medical records and records of treatment
at a VA facility in the years following his last period of service
shows no complaint or manifestation of fatigue. In July 2000 the
veteran underwent a VA

- 9 -

psychiatric evaluation. Following the examination the examiner
stated that the fatigue did not appear to be psychiatric in origin.
In November 2002 the veteran's records were reviewed by a VA
physician who indicated that he had no explanation for the chronic
fatigue.

To summarize, the veteran is experiencing chronic fatigue and a
diagnosis of the disability causing the fatigue has not been made.
As such, the Board finds that the evidence is equipoise and, as
such, the benefit of the doubt is in the veteran's favor. 38 C.F.R.
3.102. Accordingly, the finds that a chronic disability manifested
by fatigue due to an undiagnosed illness is of service origin.

ORDER

Service connection for a disability manifested by chronic fatigue
is granted.

Service connection for a chronic pulmonary disease and a disorder
of the legs and back is denied.

REMAND

A review of the record shows that following service the veteran
treated at a VA facility for skin problems and episodes of syncope.
The veteran's records were reviewed by a VA physician in November
2002. However, in view of the nature of the disabilities in issue,
the Board is of the opinion that specialized VA examinations and
opinions are warranted.

The Board notes that the United States Court of Appeals for the
Federal Circuit has recently invalidated the regulations, which
empowered the Board to issue written notification of the VCAA and
to consider additional evidence without prior RO review in the
absence of a waiver of such review by the veteran or his

- 10-

representation. Disabled American Veterans v. Secretary of Veterans
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, the case is Remanded for the following:

1. The RO should request the VA medical Center in Birmingham,
Alabama to furnish copies of any treatment records covering the
period from November 2001 to the present.

2. The RO should arrange for examinations by a VA dermatologist and
neurologist in order to determine the nature, and severity of the
veteran's skin disorder and blackouts and whether these disorders
result from an undiagnosed illness due to Persian Gulf War service,
respectively. All indicated special studies should be accomplished.
The claims folder should be made available to the examiners for
review.

The examiners should be requested to render opinions as to whether
it is as likely as not that any skin disorder and disability
manifested by blackouts, if present, are chronic and, if so,
whether they are attributable to a "known" clinical diagnosis in
light of the medical history and records and examination findings.
If so, the examiners should be requested to identify the diagnosed
disorders and explain the basis for the diagnosis. If the skin
disorder and blackouts are not due to a known diagnosis, the
examiners should so specify. A complete rational should be given
for all opinions and conclusions expressed.

When this action is completed, the claims should be reviewed by the
RO. Should the decision remain adverse, the veteran and his
representative should be furnished a supplemental statement of the
case and afforded a reasonable opportunity to respond. Thereafter,
the case should be returned to this Board for further appellate
consideration. The appellant need take no action until he is
notified.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating

- 12 -

the form to reflect changes in the law effective on December 27,
2001. See the Veterans Education and Benefits Expansion Act of
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). In the meanwhile,
please note these important corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 13 -



